OPINION OF THE COURT
Per Curiam.
*99The respondent was served with a petition containing one charge of professional misconduct. In his answer, he admitted all of the factual allegations contained in the petition. The petitioner’s case consisted of the respondent’s admissions and six exhibits. The respondent testified on his own behalf and presented one exhibit. At the conclusion of the hearing, the Special Referee sustained the charge. The petitioner now moves to confirm the report of the Special Referee. The respondent has not submitted any papers in opposition or in response thereto.
The charge alleged that the respondent has been convicted of two alcohol-related offenses:
On July 23, 1995, the respondent was arrested and later charged in the County of Nassau with driving while intoxicated, an unclassified misdemeanor, in violation of Vehicle and Traffic Law § 1192 (3), and driving without a license, a violation, in violation of Vehicle and Traffic Law § 509 (1). On December 4, 1995, he pleaded guilty to driving while ability impaired, a traffic infraction, in violation of Vehicle and Traffic Law § 1192 (1), in satisfaction of the charges. He was sentenced to a one-year conditional discharge, a 90-day suspension of his driver’s license, and a $300 fine.
On January 18, 2001, the respondent was arrested and later charged in the County of Nassau with driving while intoxicated, an unclassified misdemeanor, in violation of Vehicle and Traffic Law § 1192 (3), aggravated unlicensed operation of a motor vehicle in the first degree, a class E felony, in violation of Vehicle and Traffic Law § 511 (3), and driving without a license, a violation, in violation of Vehicle and Traffic Law § 509 (1). On May 4, 2001, he pleaded guilty to driving while intoxicated, an unclassified misdemeanor, in violation of Vehicle and Traffic Law § 1192 (3), and aggravated unlicensed operation of a motor vehicle in the second degree, an unclassified misdemeanor, in violation of Vehicle and Traffic Law § 511 (2), in satisfaction of the charges. On July 2, 2001, he was sentenced to three years’ probation, revocation of his driver’s license, and fines and surcharges in the total amount of $1,120.
Based on the respondent’s admissions and the evidence adduced at the hearing, the charge was properly sustained by the Special Referee.
The respondent has no prior disciplinary history and appears to be fully rehabilitated. Under the totality of the circumstances, he is censured for his professional misconduct.
Prudenti,P.J., Ritter, Santucci, Altman and S. Miller, JJ., concur.
*100Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Kevin Michael Plante, is censured for his professional misconduct.